DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims, as follows:
1)  The laser light source of claim 1;
2)  The light conversion element of claim 1;
3)  The light-deflecting unit of claim 1;
4)  The micro mirror of claim 1;
5)  The MEMS of claim 1;
6)  The curved lines of claim 9; and
7)  The curved lines of claim 10.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1:
preferably at a resolution below 0.5            
                °
            
        ” {emphasis added} [line 5] is indefinite.
	2)   The limitation “for example in form of a MEMS” {emphasis added} [line 33] is indefinite.
	Claims 2-5 are indefinite as being dependent on an indefinite claim.
With respect to claim 6:
	1)  The limitation “in particular” [line 4] is indefinite.
2)  The limitation that “the ground projection is ...positioned level with the parking space” [lines 3-5] is unclear as both the ground projection and the parking space are at ground level.   
Claims 7-8 are indefinite as being dependent on an indefinite claim.
	With respect to claim 9:  The “curved lines” [line 4] are unclear.  It is believed applicant is claiming two straight lines, one normal to the vehicle and one on a tangent to the vehicle as shown in figure 4.  Neither of the lines shown in figure 4 are curved.
	With respect to claim 10:  The “curved lines” [line 4] are unclear.  It is believed applicant is claiming two straight lines, one normal to the vehicle and one on a tangent to the vehicle as shown in figure 4.  Neither of the lines shown in figure 4 are curved.
Claims 11-13 are indefinite as being dependent on an indefinite claim.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
In a vehicle headlamp having along with the other claimed elements and limitations in claims 1 and 14, prior art fails to show or suggest the lighting apparatus projects a definable ground projection, representing the vehicle length, onto the roadway area in front of the vehicle.

Prior art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2021/037859 A1 detects a parking spot where the vehicle will be parked in, obtain data about the parking spot and projects a pattern [30] onto a parking spot [20] indicating to others the parking spot will be occupied.
WO 2021/037858 A1 detects a parking spot where the vehicle will be parked in, obtain data about the parking spot and projects an image [30] onto a parking spot [40] indicating to others the parking spot will be occupied [abstract].
Cunningham, III et al. (2020/0406814) detects a parking spot [figure 17] and projects a pattern [1740] onto a parking spot [1730] indicating to others the intent to park in that spot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/Primary Examiner, Art Unit 2875